Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 22, 2021

                                       No. 04-21-00440-CV

                  IN THE INTEREST OF E.A.T. JR. AND E.A.T., Children,

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-01457
                          Honorable Kimberly Burley, Judge Presiding


                                          ORDER
       This is an accelerated appeal of the trial court’s order terminating appellant’s
parental rights. The appellant’s brief originally was due to be filed on November 30, 2021
and was not filed. On December 2, 2021, appellant filed a motion requesting an extension
of time to file the brief. We granted the motion, extending the deadline to file the brief to
December 20, 2021. The appellant’s brief was not, however, filed by the extended
deadline.

        The disposition of this appeal is governed by the standards set forth in Rule 6.2 of
the Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this
appeal must be brought to final disposition within 180 days of the date the notice of
appeal is filed. Id. We therefore ORDER appellant’s appointed appellate attorney, Ms.
M. Cecilia Hellrung, to file appellant’s brief in this appeal no later than January 6, 2022.
If the brief is not filed by such date, we may abate this appeal to the trial court for a
hearing to determine if new appellate counsel should be appointed and to consider
whether sanctions should be imposed against Ms. Hellrung for failing to timely file
appellant’s brief.


                                                      _________________________________
                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2021.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court